UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR
9004-1(b)

FEIN, SUCH, KAHN & SHEPARD, P.C.
Counsellors at Law
7 Century Drive - Suite 201
Parsippany, New Jersey 07054
(973) 538-9300
Attorneys for Secured Creditor
Carrington Mortgage Services,
LLC, as servicer for WILMINGTON
SAVINGS FUND SOCIETY, FSB, AS
TRUSTEE OF UPLAND MORTGAGE LOAN
TRUST A
R.A. LEBRON, ESQ.
254EGU
bankruptcy@fskslaw.com
In Re:                                  Case No.:   19-26762 ABA

ABBAS ALI NOURI MOUSSAVI                Hearing Date: July 13, 2021
aka ABBASALI NOURI MOUSSAVI
aka ABBAS NOURI NOURI MOUSSAVI          Judge:   Hon. Andrew B. Altenburg,
aka ABBASALI NOURI NOURI MUSSAVI        Jr.
aka ABBAS ALI NOURI MOUSSAVI
aka ABBAS ALI                           NOTICE OF MOTION TO AUTHORIZE
aka ABBAS A NOURI and                   LOAN MODIFICATION
MEHRNOUSH SHABANI

 Debtor(s).


     PLEASE TAKE NOTICE that on July 13, 2021 at 10:00am or as

soon thereafter as counsel may be heard, the undersigned,

attorneys for the secured creditor, Carrington Mortgage Services,

LLC, as servicer for WILMINGTON SAVINGS FUND SOCIETY, FSB, AS

TRUSTEE OF UPLAND MORTGAGE LOAN TRUST A, will move before United

States Bankruptcy Judge, Hon. Andrew B. Altenburg, Jr., 400

Cooper St, 4th Floor, Courtroom 4B Camden, NJ 08101 for an Order

Authorizing Loan Modification, with respect to the Debtor's

property located at 26 EQUESTRIAN ROAD, EGG HARBOR, NJ 08234.
Dated: 06/04/2021   FEIN, SUCH, KAHN & SHEPARD, P.C.
                    Attorneys for Secured Creditor,
                    Carrington Mortgage Services, LLC,
                    as servicer for WILMINGTON SAVINGS
                    FUND SOCIETY, FSB, AS TRUSTEE OF
                    UPLAND MORTGAGE LOAN TRUST A

                    /s/ R.A. Lebron, Esq.
                    R.A. LEBRON, ESQ.
